DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of Species 1, figures 1-7C claim 1, in the paper filed on 12/4/20 with traverse is acknowledged.  
The traversal is made on the grounds that:
In the REMARKS:
Page 2, Applicant argued that:
“Claim 1 is further readable on the movable spring in Figs. 8A-8D. Therefore, claim 1 is readable on at least Figures 1-7C and Figures 8A-8B.).”

In response, the figures are directed to substantially different species. Different inventive limitations require different search at different areas (different classes and subclasses...etc...).  More important, the examiner's examination time is very limited.  Therefore, based on the above, there will be a serious burden by the examiner to search all the different inventions described above. Multiple searched strategies as well as multiple classes and subclasses need to be searched. 
For efficiency reasons, this restriction is proper.  As a result, this restriction is made FINAL.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
In claim 1, the phrases: “a first terminal portion”, “a second terminal portion”, “a movable spring” including “a first spring portion” fixed to the suspended portion”; “a 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In claim 1, the phrases: “a first terminal portion”, “a second terminal portion”, “a movable spring”, “a first spring portion”, “a second spring portion”, “a first bent portion”, are not described in the specification.
Appropriate correction is required.
This is an exemplary of the errors.  Applicant should carefully review the entire specification/drawings to fix this issue.
Use consistent phraseology to describe a component, part or element in the specification/drawings.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "capable of" in claim 1 is a relative term which renders the claim indefinite.  The term "capable of" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the drawings’ and specification’s objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest the electromagnetic relay comprising an armature including a flat plate portion capable of being attracted on an upper surface of the electromagnetic device and a suspended portion extending downward from the flat plate portion, the armature being driven by the electromagnetic device; a movable spring including a first spring portion fixed to the suspended portion; a second spring portion, disposed on front side of the first spring portion, with a movable contact contacting and separating from the fixed contact; and a first bent portion, disposed between the first spring portion and the second spring portion, bending the second spring portion against the first spring portion, including along with the remaining limitations of claim 1.
Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
February 5, 2021

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837